DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 16 are drawn to a distributed communications system (DCS) and corresponding method for supporting for supporting distributed massive multiple-input multiple-output (DM- MIMO) in the DCS.  A plurality of remote units configured to communicate downlink and uplink radio frequency (RF) communications signals with a plurality of user equipment (UEs) at a plurality of UE locations in the DCS. Each of  the plurality of remote units comprises a plurality of RF chains configured to receive a plurality of downlink digital communications signals, respectively and convert the plurality of downlink digital communications signals into a plurality of downlink RF communications signals, respectively; a plurality of antennas each configured to be an active antenna or an inactive antenna, wherein a number of the plurality of antennas is more than a number of the plurality of RF chains; and an RF switch circuit configured to couple the plurality of RF chains to a subset of the plurality of antennas in accordance to the plurality of UE locations to activate the subset of the plurality of antennas to concurrently radiate the plurality of downlink RF communications signals. 
Closest prior art of record is as follows:
Saban et al. (US 20150038185 A1) discloses a distributed communication system with a plurality of remote units to communicate plurality of downlink RF signals with user equipment.
Mahboob et al. “Transmit Antenna Selection for Downlink Transmission in a Massively Distributed Antenna System using Convex Optimization”, 2012 Seventh International Conference on Broadband, Wireless Computing, Communication and Applications, pp 228-233 discloses optimal antenna selection for a Massively Distributed Antenna System. 
Savic et al. “Fingerprinting-Based Positioning in Distributed Massive MIMO System”,  2015 IEEE 82nd Vehicular Technology Conference (VTC2015-Fall) discloses determining UE position in a DM-MIMO systems.
However, prior art of record fails to disclose either alone or in combination, an RF switch circuit and method for coupling the plurality of RF chains to a subset of the plurality of antennas in accordance to the plurality of UE locations to activate the subset of the plurality of antennas to concurrently radiate the plurality of downlink RF communications signals, in combination with each and every limitation of the claims, rendering them and their dependents allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brower et al. (US 9166690 B2) discloses DCS for distributing RF downlink communication signals in remote units.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637